Title: To George Washington from Antoine-Jean-Louis Le Bègue de Presle Duportail, 6 May 1783
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


                  
                     sir
                     philad. 6 may 1783
                  
                  agreably to a Resolution of Congress of the 22th of march last I have the honour to inform your excellency that the officers of the Corps—have unanimously agreed to accept of the Commutation.  I have the honour to be with Great Respect Your Excellency’s the most obedient and humble servant 
                  
                     duportail
                     maj. general Commdt of the Corps of the Engeneers
                     
                  
                Enclosure
                                    
                     
                        philadelphia May the 4th 1783.
                     
                     The officers of the Corps of Engineers having met for the purpose of giving their Opinion respecting the Commutation of the Half pay, agreably to a Resolution of Congress of the 22d of March 1783, have Unanimously agreed to accept of the Commutation agreable to the terms of Said Resolution.
                     
                        Duportail mr general
                        Laumoy Colo.
                        Cambray Colo.
                        Villefranche Lt Col.
                        L’Enfant Majr
                        Lt Colo. Wuibert
                        J. Murnan Majr
                        J. Gouvion Col. of Engrs
                        Rochefontaine Major of Engrs
                        
                     
                  
                  
               